DETAILED ACTION
The Office Action is in response to the Applicant's reply filed January 29, 2021 to the restriction requirement made on October 29, 2020  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims  6-9 and 12, is acknowledged. Benztropine and salts thereof as “a single pharmaceutical active ingredient (API) having a combined activity as anticholinergic and antihistaminic, or as anticholinergic, antihistaminic and dopaminergic or monoamine reuptake inhibitor.” The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (WO/2009/045172) in view of Faour et. al (US20080050335A1).
Tong et al. teaches an eye condition to be treated is myopia. The muscarinic receptor antagonist may be selected from the group consisting of atropine, benztropine, darifenacin, dexetimide, dicyclomine, dirnenhydrinate, diphenyhydramine, flavoxate, glycopyrrolate, homatropine, hyoscyamine, ipatropium, orphenadrine, oxybutyrin, pirenzepine, procyciidine hydrochloride, propiomazine, scopolamine, solifenacin, tiotropum, tolterodine and trihexyphenidyl.  The reference teaches muscarinic receptor antagonist  eyedrops used for treatment.
Although, Tong et al. clearly teaches eyedrops, the reference does not specify the buffers.
Faour et. al teaches the buffering agent is selected from the group consisting of boric acid, dibasic sodium phosphate, monobasic sodium phosphate, hydrochloric acid, sodium hydroxide, tris(hydroxymethyl)aminomethane, bis(2-hydroxyethyl)iminotris(hydroxymethyl)methane, sodium hydrogen carbonate, and mixtures thereof.  Buffers are commonly used to adjust the pH to a desirable range for ophthalmic use. Usually a pH of around 5 to 9, 5 to 8, 6 to 7.4, 6.5 to 7.5, or 6.9 to 7.4 is desired, however, this may need to be adjusted due to other factors such as the stability or solubility of the therapeutically active agent or other excipients. The preparations of this invention may be liquid solutions, gels, creams, or any other usable forms.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a buffer in an ophthalmic eyedrop. The motivation comes from the teaching that Buffers are commonly used to adjust the pH to a desirable range for ophthalmic use.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of buffering the ophthalmic eyedrop.
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA SOROUSH/Primary Examiner, Art Unit 1627